Title: To George Washington from Robert Dinwiddie, 24 September 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
[Williamsburg] Septr 24th 1757

Yours of the 17th ⅌ Jenkins I recd—Ive wrote Colo. Read about the Lunenburg Draughts. I’m sorry to see the List of so many Deserters & I’m fully of Opinion that those that recd the Bounty, Cloaths & Arms ought to be outlaw’d & the Desertion of the Person that was condemn’d & afterwards pardon’d appears to me so villanous that I can’t prescribe any Rule to keep ’em together, but gt Severities, & to employ ’em in the most laborious Work with Guard o’er ’em—The Reason I wanted so earnestly the Return of our Men, was chiefly to know the No. of Men wth Yo. to enable Me to contract for their Provisions, as there must be one at Winchester & another in Augusta, let me know the No. to be suppli’d with Provisions immediately from Winchester—I did not expect but wish’d yr Compys cd be compleated to 100 each; at the Court I shall consult with the Councell in regard to Capt. Gist, & the Paymt of Demands, for the Indns, Mr Rutherford gave in an Accot—I don’t want to load Yo. wth any troublesome Affairs—What I wrote was the C[redito]rs to give in the Amo. of their Accots to be sent to the Committee—I sent up some Drums lately, I beleive there are a few more left that may be sent, when Opportunity offers for the Indns—I’m sorry for the repeated bad News from the Branch, & I’ve a Petition from thence sign’d by a gt No. of People, & I

don’t know how to assist ’em further than in the following Manner; the Assembly voted for 300 Rangers, 200 I order’d to be rais’d for the Frontrs of Augta 100 more I shall be glad if can be rais’d & properly officer’d for yr Frontrs, which I desire may be done, & if Capt. Hogg is up yr Way I shall be glad to give him the Command of ’em, & keep ’em in Parties to range the Woods—As to Mr Kennedys return of the Provisions left at ft Cumberland, I desire Yo. may settle that Affair wth Mr Ross in the best Manner Yo. can As the Fish was left there I think Yo. can’t charge ’em wth it as it’s but a Trifle. The Mony Yo. recd from the Pay-master & £68.13.8 pd Yo. by Colo. G:W: Fairfax, carry to the Cr[edit] of the Country in your Accot of Incidents &ca. As I’m afraid we shall never see Capt. Spotswood again Yo. may appoint Lieutt John Mcneal to his Compy with Provison if he returns he may be replac’d, tho’ I see no Probability of it, & inclos’d Yo. have Como. for Mr Henry Fairfax to be Lieutt in the Regimt, to please Yo. I have ordd it to be fill’d up here, but I can see no Difference if Yo. had done it by my Order—I’m surpri⟨sed⟩ at Colo. Stanwix’s Silence, I wrote him some Time since, but have had no Answer. I spoke to Mr Rutherford to send a particular Accot of the Provisions on hand, & I desire Yo. to consult wth him how long it may be suffict for maintaining your Men—Yr other Letter of the 17th I perus’d, I wod gladly hope there is no Truth in it, I never Heard of it before, or did I ever conceive Yo’d have sent down any Alarms witht proper Foundation, however I shall shew it to Colo. Corbin when he comes to Town, but I’d advise Yo. not to give Credit to ev’ry idle Story Yo. hear, for if I was to notice Reports of difft kinds I sd be constantly perplex’d—My Conduct to Yo. from the Begining was always Friendly, but Yo. know I had gt Reason to suspect Yo. of Ingratitude, which I’m convinc’d your own Conscience & reflection must allow I had Reason to be angry, but this I endeavour to forget, but I can’t think Colo. Corbin guilty of wt is reported—However as I’ve his Majesty’s Leave to go for England I propose leaving this in Novr & I wish my Successor may shew Yo. as much Friendship as I’ve done. I wish Yo. Health & Happiness & am Sr Yr m. h. S.
